UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 3, 2013 Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-11459 PPL Corporation (Exact name of Registrant as specified in its charter) (Pennsylvania) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-2758192 333-173665 LG&E and KU Energy LLC (Exact name of Registrant as specified in its charter) (Kentucky) 220 West Main Street Louisville, KY40202-1377 (502) 627-2000 20-0523163 1-2893 Louisville Gas and Electric Company (Exact name of Registrant as specified in its charter) (Kentucky) 220 West Main Street Louisville, KY40202-1377 (502) 627-2000 61-0264150 1-3464 Kentucky Utilities Company (Exact name of Registrant as specified in its charter) (Kentucky and Virginia) One Quality Street Lexington, KY40507-1462 (502) 627-2000 61-0247570 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 - Other Events Item 8.01 Other Events On October 3, 2013, Louisville Gas and Electric Company (“LG&E”) and Kentucky Utilities Company (“KU” and, together with LG&E, the “Companies”) issued a press release announcing that they plan to build an approximately 700 megawatt (“MW”) natural gas combined-cycle generating unit at KU’s Green River generating site in western Kentucky.Subject to regulatory applications, permitting and construction schedules, the facility is planned to be operational in 2018.The project’s anticipated cost is approximately $700 million. The Companies also announced plans for a potential 10 MW solar generation facility to be operational in 2016 costing approximately $25 million. A copy of the Companies’ press release is filed herewith as Exhibit 99.1 and incorporated herein by reference. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (a) Exhibits 99.1 - Press Release dated October 3, 2013 of Louisville Gas and Electric Company and Kentucky Utilities Company. Statements in this report and the accompanyingpress release, including statements with respect to future events and their timing, including the Companies’ potential regulatory outcomes,as well as other statements as to future costs or expenses, regulation, corporate strategy and performance, are “forward-looking statements” within the meaning of the federal securities laws.Although the Companies believe that the expectations and assumptions reflected in these forward-looking statements are reasonable, these expectations, assumptions and statements are subject to a number of risks and uncertainties, and actual results may differ materially from the results discussed in the statements.The following are among the important factors that could cause actual results to differ materially from the forward-looking statements: regulatory and construction approvals and permitting; market demand and prices for electricity; political, regulatory or economic conditions in states, regions or countries where the Companies conduct business; and the progress of actual construction or purchase of the relevant assets or facilities.Any such forward-looking statements should be considered in light of such important factors and in conjunction with PPL Corporation’s, LG&E and KU Energy LLC’s and the Companies’ Form 10-K and other reports on file with the Securities and Exchange Commission. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants have duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. PPL CORPORATION By: /s/ Vincent Sorgi Vincent Sorgi Vice President and Controller LG&E AND KU ENERGY LLC By: /s/ Kent W. Blake Kent W. Blake Chief Financial Officer LOUISVILLE GAS AND ELECTRIC COMPANY By: /s/ Kent W. Blake Kent W. Blake Chief Financial Officer KENTUCKY UTILITIES COMPANY By: /s/ Kent W. Blake Kent W. Blake Chief Financial Officer Dated:October 3, 2013
